[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter, in which the plaintiff alleges that the defendant contracted for but failed to pay for Yellow Pages advertising, was referred for trial to a fact finder, pursuant to Conn. Gen. Stat. § 52-549n. The fact finder conducted a hearing and recommended entry of judgment for the plaintiff in the amount of the $6396.77. Thereafter, no objection having been filed by either party, the court entered judgment for that amount on July 15, 1999.
It has now been brought to the court's attention that the defendant has filed a Motion for Trial De Novo. The defendant's motion was arguably filed within the time established for the filing of an objection to the report of the fact finder, under Conn. Practice Book § 23-57(b). There is no provision, however, for a trial de novo as of right from a fact finding, as there is from an arbitration pursuant to Conn. Practice Book CT Page 10199 § 23-66. An objection to a finding of fact must state a reason why the finding should not be accepted by the court. Conn. Practice Book § 23-57(a).
The defendant's motion states no grounds and does not request leave to present testimony or argument. Giving the defendant a benefit by disregarding any time discrepancy in the filing of the motion and treating it as an objection to the finding which the court must review pursuant to Conn. Practice Book § 23-58, the court discerns no reason why the finding of fact should not be accepted and judgment entered thereon.
The court therefore reaffirms its order of July 15, 1999, and enters judgment in favor of the plaintiff for $6396.77 plus costs.
Patty Jenkins Pittman Judge of the Superior Court